— Appeal by the People from an order of the Supreme Court, Queens County (O’Dwyer, J.), dated May 14, 1981, which granted the defendants’ motions to dismiss the indictment, pursuant to CPL 30.30, for failure to prosecute. Order reversed, on the law, motions to dismiss denied, without prejudice to renew, indictment reinstated, and matter remitted to Criminal Term for further proceedings. The defendants’ original speedy trial motions were denied by Justice Eiber by order dated November 13, 1980. We find that her decision considered all adjournments up to and including the date of the decision. Hence, it was error for a justice of co-ordinate jurisdiction to reconsider adjournments within that time period. Although the subsequent grant of defendants’ motions was six months later, in that decision Justice O’Dwyer failed to discuss any of the 13 additional *1055adjournments. Rather she based her conclusion on a time period encompassed by Justice Eiber’s decision. While we reverse and reinstate the indictment, we do so without prejudice to defendants to renew their speedy trial motions. Titone, J. P., Gibbons, Thompson and Bracken, JJ., concur.